Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on March 18, 2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: US 10,002,950 B1, Patent No.: US 10,297,680 B2, Patent No.: US 10,541,320 B2, Patent No.: US 10,741,680 B2, Patent No.: 11,227,941 B2 & Patent No.: 11,251,290 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph J. Buczynski on July 05, 2022.

The application has been amended as follows: 	
				    
	1.  (Currently Amended)  A bipolar transistor comprising:
	a subcollector layer; 
	a collector layer above the subcollector layer, the collector layer including a plurality of parts, the plurality of parts having impurity concentrations different from each other; and
	a collector electrode on the subcollector layer;
	wherein the collector layer includes a portion that extends beyond at least one edge of the plurality of parts in a cross-sectional view,
	the portion is separated from the collector electrode, [[and]]
	the plurality of parts has graded impurity concentrations, and
the plurality of parts includes a first part, and the impurity concentration in the first part is higher than an impurity concentration in the subcollector layer.

	2.  (Canceled)  

	3.  (Currently Amended)  The bipolar transistor according to Claim 1, wherein
	the impurity concentration in the first part is a highest impurity concentration thereamong and is on a side of or in contact with the subcollector layer.

	4.  (Currently Amended)  The bipolar transistor according to Claim 1, wherein
	the impurity concentration in the first part is higher than an impurity concentration in at least one of the plurality of parts and is on a side of or in contact with the subcollector layer.

	5.  (Canceled)  

	6.  (Previously Presented)  The bipolar transistor according to Claim 1, wherein
	the impurity concentrations of the plurality of parts are higher on a side of the subcollector layer and lower on a side opposite to the subcollector layer.

	7.-20.  (Canceled)  
 
 	21.  (Previously Presented)  The bipolar transistor according to Claim 3, wherein
	the first part comprises the portion.

22.  (Previously Presented)  The bipolar transistor according to Claim 4, wherein
	the first part comprises the portion.

	23.  (Previously Presented)  The bipolar transistor according to Claim 1, wherein
	the subcollector layer contacts the collector electrode.

	24.-30.  (Canceled)  


Allowable Subject Matter
Claims 1, 3-4, 6 & 21-23 are allowed. 						       The following is an examiner's statement of reasons for allowance: 

 Regarding Independent Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a bipolar transistor comprising: a subcollector layer; a collector layer above the subcollector layer, the collector layer including a plurality of parts, the plurality of parts having impurity concentrations different from each other; and a collector electrode on the subcollector layer; wherein the collector layer includes a portion that extends beyond at least one edge of the plurality of parts in a cross-sectional view, the portion is separated from the collector electrode, the plurality of parts has graded impurity concentrations, and the plurality of parts includes a first part, and the impurity concentration in the first part is higher than an impurity concentration in the subcollector layer.

The most relevant prior art reference due to Murayama et al. (Pub. No.: US 2004/0262634 A1) substantially discloses a bipolar transistor comprising: 					a subcollector layer (Par. 0041; Fig. 4 – subcollector layer 110); 				a collector layer above the subcollector layer, the collector layer including a plurality of parts, the plurality of parts having impurity concentrations different from each other (Par. 0046; Fig. 4 – collector layer including plurality of parts 131 & 132; layer 131 has a doping concentration of about 1x1018 cm-3, and  layer 132 has a doping concentration of about 1x1016 cm-3); and 												a collector electrode on the subcollector layer (Par. 0041; Fig. 4 – collector electrode 170); 												wherein the collector layer includes a portion that extends beyond at least one edge of the plurality of parts in a cross-sectional view (Par. 0041-0045; Fig. 4 – collector layer further comprises of layers 121 & 122, a portion of these layers extend beyond at least one edge of the plurality of parts comprising layers 131 & 132 in a cross-sectional view), 					the portion is separated from the collector electrode (Fig. 4), and 				the plurality of parts has graded impurity concentrations (Par. 0046; Fig. 4 – the plurality of parts has graded impurity concentrations in the sense that layer 131 has a doping concentration of about 1x1018 cm-3, and layer 132 has a doping concentration of about 1x1016 cm-3, i.e., there is a decreasing concentration of impurity concentration).					In the alternative, assuming arguendo that Murayama et al. does not explicitly disclose the plurality of parts has graded impurity concentrations. 
Pan et al. (Pub. No.: US 2006/0049485 A1) teaches    				       the plurality of parts has graded impurity concentrations (Par. 0086; Fig.3 together with Fig. 2 – collector layer 206, under BRI, could be considered to be formed of multiple layers by dividing the entire thickness into a plurality of parts; this prior art teaches that graded doping concentrations help achieve improved on-state breakdown voltage). 	

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim 1, this claim is deemed patentable over the prior arts.

Regarding Claims 3-4, 6 & 21-23: these claims are allowed because of their dependency status from claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/05/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812